 250DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDBuildingMaterialsandConstructionTeamstersLocal 216,International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica,AFL-CIOandGranite Rock Compa-ny and Teamsters Union Local 287, Internation-al Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of America,AFL-CIO.Case 20-CD-638August 24, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn April 5,1989,AdministrativeLaw JudgeBurton Litvack issued the attached decision. TheRespondent filed exceptions and a supporting brief.The Charging Party filed exceptions and a brief insupport of its exceptions and in answer to the Re-spondent'sexceptions,and the General Counselfiled a brief answering the Respondent's exceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions as modified and to adopt the recom-mended Order as modified.In affirming the judge's finding that the Re-spondent violated Section 8(b)(4)(i)and (ii)(D), wedo not rely on his broad statement that issuesraised and litigated in a proceeding under Section10(k)may not be relitigated in a subsequent8(b)(4)(D)case.The Board has overruled the deci-sions which adopted that view, and now holds thata respondent may relitigate factual issues concern-ing the elements of the 8(b)(4)(D) violation thatwere raised in the underlying 10(k) proceeding.LongshoremenIL WU Local6 (Golden Grain Maca-'The Charging Party, Granite Rock Company, has excepted to thejudge's finding that picketing did not occur on the morning of May 27,1987However, the Respondent admits having picketed Granite Rock'sRedwood City facility from August 3 through August 28, 1987, carryingsigns bearing the same message as those that were carried on May 27,and we are adopting the judge's findings that the August picketing violat-ed Sec 8(b)(4)(D) Consequently, we need not pass on Granite Rock'sexceptions concerning this issue, because even if we were to find merit inthem, that finding would not affect the conclusions of law or the remedi-al provisions of our Order Accordingly, we shall delete the provision ofthe judge's order dismissing the portion of the complaint that he foundnonmeritorious.We correct the following inadvertent and inconsequential errors in thejudge's decision (I) The reference to "Granite City" in fn 6 should be to"Granite Rock"; (2) Granite Rock's president's name is Bruce Woolpert(notWolpert), and the operations coordinatorat itsRedwood City as-phalt plant is named Kenneth Ferguson (not Furguson), (3) the thirdword in the last sentence of par 2, sec. IV,A, and the 21st word in thelast sentence of par 1, sec. IV,B, should be "drivers."rani),289 NLRB 1, 2 (1988).2Here,we find, fromour review of the record,that a preponderance ofall the evidence supports the judge'sfindings thatthe Respondent threatened to picket,threatened tostrike,and actually picketed Granite Rock Compa-ny with an object of forcing Granite Rock toassign the driving of 15 ready-mix concrete trucksthat were to be transferred from its San Jose facili-ty to its Redwood City concrete plant to driversrepresentedby theRespondent rather than to driv-ers represented by Teamsters Local 287,and that,for the reasons stated in our 10(k) decision,3 theRespondent's other contentions are without merit.4It is on this basis that we affirm the judge's findingthat the Respondent has violated Section 8(b)(4)(i)and (ii)(D).52However,the Board inGolden Grainalso held that a respondent inan 8(b)(4)(D) proceeding would not be allowed to relitigate"thresholdmatters that are not necessary to prove an 8(b)(4)(D)violation"-as, forexample,the issue of whether an agreed-on method of settlement exist-ed-if those matters had been raised in the underlying 10(k) proceeding.289 NLRB 1, 2 fn. 4 Thus,to the extent the Respondent continues toargue that an agreed-on method of settlement exists in this case-a posi-tionwe rejected in the 10(k) proceeding-we shall not reconsider thosecontentions here.8 287 NLRB 1196 (1988)4As we have noted above at fn. 1, the Respondent admits that it pick-etedGranite Rock from August 3 through August 28,1987, carryingsigns which,as the judge found,carried the message that Granite Rockshould hire members of the Respondent to drive the transferred vehicles.Although the Respondent denies having threatened to picket or strike,the record evidence that it made such threats is uncontroverted.The Respondent also argues that it never demanded to represent Gran-iteRock'sdriversThat argument is irrelevant.Violations of Sec8(b)(4)(D)are not predicated on demands for recognition5 In its exceptions,the Respondent argues,as it did in the 10(k) pro-ceeding,that no work assignment dispute exists because Granite Rockhas not yet transferred the trucks in question from San Jose(inLocal287's jurisdiction) to Redwood City (in the Respondent's jurisdiction)Characterizing the dispute as a possiblefuturework assignment dispute,the Respondent contends that,as such, it is not comprehended by Sec.8(b)(4)(D)We reject that suggestion, as we did in the 10(k) proceeding.That particular,identifiedwork has not yet begun does not preclude theexistence of a jurisdictional dispute. 287 NLRB 1196 at fn 8,citing Long-shoremen ILWU Locals 8 and 40,233 NLRB 459, 461(1977). See alsoOperating Engineers Local 478(UtilityService),172NLRB 1877, 1878(1968)Foley-Wismer &Becker Y.NLRB,695 F.2d 424(9th Cir.1982), affg249 NLRB 176 (1980),cited by the Respondent,is not to the contrary Inthat case,the court of appeals affirmed the Board's determination thatcompeting claims to the work in question did not exist.In so doing, thecourt stated (apparently as background,since future work was not atissue) that Sec 10(k) does not apply when there is no conflicting claim tothe same work by competing unions,but where one union pickets to getfuturework Id at 427.The court citedStromberg-Carlson Communica-tions v.NLRB,580 F.2d 939(9th Cir 1978), in which the picketing unionhad picketed not in order to obtain any identifiable work,but apparentlyonly to set an example in the hope of getting work on some future jobs.TheStromberg-Carlsoncourt found that picketing simply as an"invest-ment in the future" did not violate Sec 8(b)(4)(D); it agreed with theBoard that the "particular work" with which that section of the Act isconcerned is the work that is the target of the union's action Id at 941.In this case,by contrast,there is no question that the"particular work"thatwas the target of the Respondent's threats and picketing was that ofdriving Granite Rock's trucks when those trucks are transferred to Red-wood City.Accordingly,neitherFoley-Wirmer&BeckernorStromberg-Carlsoncan be construed,as the Respondent urges,as precluding the ex-istence of a jurisdictional dispute in this case.296 NLRB No. 32 TEAMSTERS LOCAL 216(GRANITE ROCK CO.)In both his conclusions of law and his recom-mended Order,the judge characterized the Re-spondent's violations of the Act as threatening tostrike and picket,and picketing,Granite Rock withan object of forcing the Company to assign "thework of driving ready-mix concrete trucks, basedat its Redwood City,California ready-mix concreteplant,"to employees represented by the Respond-ent rather than to employees represented by Local287.Although the quoted language tracks the alle-gations of paragraph 6 of the amended complaint,it is somewhat broader than the language we em-ployed in our Determination of Dispute in the10(k) case.There we held that"[e]mployees ofGranite Rock Company based at the Employer'sSan Jose,California ready-mix concrete plant, nowrepresented by Teamsters Local 287,are entitled toperform the work of driving ready-mix concretetrucks if such trucks are transferred from the Em-ployer'sSan Jose plant to its ready-mix plant atRedwood City,California."We did not,in otherwords,award the driving ofallready-mix trucks atGranite Rock'sRedwood City plant to employeesrepresented by Local 287,but only the driving ofsuch trucks as Granite Rock might transfer fromSan Jose to Redwood City. We shall amend theconclusions of law and the Order to reflect the nar-rower scope of our earlier Determination of Dis-pute.7AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law3."3.The Respondent has engaged in unfair laborpracticesproscribedby Section 8(b)(4)(i) and(ii)(D) of the Act by threatening to picket,threat-ening to strike, and picketing Granite Rock with anobject of forcing or requiring Granite Rock toassign thework of driving ready-mix concretetrucks,if such trucks are transferred from GraniteRock's San Jose,California plant to its RedwoodCity,California ready-mix concrete plant, to em-ployees who are members of, or represented by,the Respondent rather than to employees who aremembers of,or represented by, Teamsters Local287."a 287 NLRB 1196, 1199.7The Respondent will not be prejudiced by this action, which we takesua sponte.The Respondent filed no exceptions concerning the judge'srecommended Order,other than to argue that no unfair labor practiceshould have been found,and thus that the complaint should be dismissedAs we have explained,the revised Order is narrower than the one recom-mended by the judge More important, it is plain from the Respondent'sbrief to the Board that the Respondent understood fully that the work atissue involved only the driving of trucks that Granite Rock might trans-fer from San Jose to Redwood City251ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,BuildingMaterialsandConstructionTeamsters Local 216,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO,itsofficers,agents, andrepresentatives,shall take the action set forth in theOrder as modified.1.Substitute the following for paragraph 1."1.Cease and desist from threatening to strike,threatening to picket,and picketing Granite RockCompany with an object of forcing or requiringGranite Rock Company to assign the work of driv-ing ready-mix concrete trucks, if such trucks aretransferred from Granite Rock's San Jose,Califor-nia facility to its Redwood City,California ready-mix concrete plant,to employees who are membersof, or represented by, the Respondent rather thanto employees who are members of, or representedby, Teamsters Local 287."2.Delete the final paragraph.3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT threaten to strike,threaten topicket,or picket Granite Rock Company where anobject of such conduct is to force or require thatcompany to assign the work of driving its ready-mix concrete trucks,if such trucks are transferredfrom its San Jose,California plant to its RedwoodCity,California ready-mix concrete plant, to em-ployees who are members of, or represented by, usrather than to employees who are members of, orrepresented by, Teamsters Local 287.BUILDINGMATERIALSAND CON-STRUCTION TEAMSTERSLOCAL 216,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN & HELPERS OF AMERICA,AFL-CIOBoren Chertkov,Esq.,for the General Counsel.Duane B. Beeson,Esq. (Beeson, Taylor,Silbert&Bodine),of San Francisco, California,for the Respondent.Michele J. Silak,Esq.(Littler,Mendelson,Fastiff&Tichy),of San Francisco,California,for the ChargingParty. 252DECISIONS OF THENATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEBURTON LITVACK,Administrative Law Judge. Basedon an unfair labor practice charge filed by Granite RockCompany(Granite Rock),on June 2, 1987,1the Region-alDirector of Region20 ofthe NationalLaborRelationsBoard(the Board) issued an amended complaint in theabove-captionedmatter on July 6,1988, alleging thatBuildingMaterials and Construction Teamsters Local216, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, AFL-CIO (Re-spondent),engaged in acts and conduct violative of Sec-tion 8(b)(4)(i) and(ii)(D) of the National Labor RelationsAct (the Act). Respondent timely filed an answer, deny-ing the commission of any unfair labor practices.Pursu-ant to a notice of hearing, a hearing was held before meinSan Francisco,California,on July 26,1988.At thetrial,allpartieswere afforded the opportunity to exam-ine and cross-examine witnesses,offerrelevant evidence,argue their legal positions orally, and file posthearingbriefs.Such briefs were filed by counsel for the GeneralCounsel andby theCharging Party's counsel and werecarefully considered.Accordingly,based on the entirerecord here,2including the posthearing briefs, I makethe followingFINDINGS OF FACT1. JURISDICTIONGranite Rock, a California corporation, with officesand places of business in San Joseand Redwood City,California,is engagedin themanufacture and wholesaleand retailsale of concrete.Duringthe 12-month periodpreceding the issuanceof the amended complaint, whichperiodisrepresentative,Granite Rock,in the normalcourse andconduct ofits aforementioned business oper-ations, purchasedand receivedgoods,products,and ma-terials valued in excessof $50,000 directly fromsupplierslocatedoutside theStateof California.Respondentadmits thatGranite Rockisnow,and has been at alltimes material,an employer engaged in commerce withinthe meaningof Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONSRespondent admits that it is now, and has been at alltimes material, a labor organization within the meaningof Section2(5) of the Act andthatTeamsters UnionLocal287,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&HelpersofAmerica,AFL-CIO (TeamstersLocal 287)isnow,and has beenatall times material a labor organization within themeaning of Section2(5) of the Act.iUnless otherwise stated,all dates are in 19872As his entire case-in-chief counsel for the General Counsel offeredinto evidence the entire record,including the transcript and exhibits, ofthe underlying 10(k) hearing,and the Charging Party offered no evi-dence.Thereupon,counsel for Respondent rested its case-in-chief with-out calling any witnesses or offering any evidence Therefore,allevi-dence in support of the positions of both the General Counsel and theRespondent comes from the foregoing jurisdictional dispute hearingIII. ISSUESThe amendedcomplaint alleges that since onor aboutMarch 16,1987, Respondent has demandedthat GraniteRockassignthework of drivingready-mix concretetrucks atitsRedwood Cityready-mix concrete plant toemployeeswho aremembers of,or represented by, itrather than to employees who aremembers of,or repre-sented by,TeamstersLocal 287 and that, in furtheranceand support of the demandRespondent has engaged invarious acts and conduct violative of Section8(b)(4)(i)and (ii)(D) of the Act,including,orally andinwriting,threateningGranite Rock withpicketing;threatening theCharging Partywith a strike; and picketingatGraniteRock's Redwood City, California facilityon two sepa-rate occasions with placards.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsaThe recordestablishesthat Granite Rockis engaged inthe manufacture and sale ofconcrete,asphalt, and rockaggregateproductsand that it operates15 northern Cali-fornia plants,located between Salinas and San Francisco,the largestof whichisa ready-mix concretefacility lo-cated in San Jose.The record further establishes thatGranite Rockoperates an asphaltmanufacturingplant inRedwood Cityand that it owns several adjacent parcelsof land whichare leased to various businesses. Theparcel nextto theasphalt plant was easedto Cap Con-crete, Inc. (Cap Concrete), which operateda ready-mixconcrete plant onthe property. At itsSan Jose plant,Granite Rock employsat least 51 ready-mix concretetruckdriverswho are representedfor purposes of collec-tive bargainingby Teamsters Local 287 and covered bythe terms and conditions of employmentset forth in theexistingJune 1, 1987, through May 31, 1990 Aggregatesand Concrete Association collective-bargaining agree-ment(ACA), amultiemployer-multiunion agreement.4Cap Concrete employed truckdriversat itsRedwoodCityready-mix concrete plant; the employees were rep-resentedby Respondentand also covered under theterms and conditionsof employment set forth in theACA. Finally,GraniteRock employs oiltanker truck-drivers, calledspreaderdrivers, atitsasphalt plant inRedwood City, withthe employeesrepresented by Re-spondent for purposesof collectivebargaining.In order toreorganize its business operations and toraise capital,Cap Concrete approached Granite Rockand offeredto sellto thelatter any business asset itwished topurchase.As a result,on December15, 1986,the two companies entered into a purchase and saleagreement,pursuanttowhich Granite Rock agreed topurchase certainof Cap Concrete's property,including0 The evidence,with regard to the alleged unlawful conduct,in the un-derlying 10(k) hearing record was uncontroverted by Respondent. Fur-ther,Inote that Respondent's counsel cross-examined each of the wit-nesseswho testified as to the conduct.Accordingly,the facts here arenot in dispute.4 Of Respondent's employees at its manufacturing facilities,only theSan Jose plant ready-mix concrete truckdrivers are covered under theACA TEAMSTERSLOCAL216 (GRANITE ROCK CO.)theRedwood City ready-mix concrete plant and 10ready-mix delivery trucks.5 By dint of one provision ofthe aforementionedagreement,Granite Rock "expresslydisclaim[ed]being bound by any collective-bargainingagreementexecuted by Cap Concrete." Subsequent tothe purchase, Granite Rock stationed the 10 newly pur-chased trucks at its San Jose plant where the vehicles arenow maintained and fueled, replaced the Cap Concretelogos on the doors of the trucks with its own decals, andoperated the newly purchased Redwood City ready-mixfacilitys on a "batch-out" basis (where delivery trucksare loaded but not fueled or based). Hiring new driversat itsSan Jose ready-mix plant to operate the former CapConcrete trucksand asno delivery trucks were to bebased at the Redwood City ready-mix facility, GraniteRock did not offer employment to any former Cap Con-crete drivers to operate ready-mix delivery trucks out ofthe latter plant.However, sometime in early 1987, Granite Rock de-cided to permanentlybase15 ready-mix delivery trucksat the Redwood City plant, with the vehicles to be oper-ated by drivers who were then based at the San Jose fa-cility,were members of, or represented by, TeamstersLocal 287, and would commute each day to RedwoodCity. The record reveals that none of these trucks wereamongthe ones purchased from Cap Concrete and thatallwere of a differentsize andtype.BruceWolpert, thepresident and chief executive officer of Granite Rock,testified that both Respondent and Teamsters Local 287were informed of the foregoing decision on March 11;that Respondent voiced no objection to the movement ofthe trucks but argued that "the trucks would have tocomeup without drivers"; and that Teamsters Local 287demandedthatGranite Rock "offer the opportunity totransfer to all of our employees and allow up to fifteento go with those trucks."7In order to resolve the matter,a meetingwas held onMarch 16. Present were Wolpert; Mario Gullo, the sec-retary-treasurer of Teamsters Local 287; R. Fitzpatrick,president of Respondent;and DallasAllen, secretary-treasurer of Respondent. According to Wolpert, as theparties discussed the proposed transfer of equipment,Allen said "if we transfer trucks with drivers he wouldbegininformational picketing."Two weeks later, onMarch 31, Wolpert attendeda meetingin the conferenceroom at the Redwood City asphalt plant with the spread-5 At the time,Cap Concretealso owned and operated a ready-mix con-crete plant in Fremont,California,and owneda total of 46 ready-mixconcretetrucksOfthe 10 such trucks purchasedby Granite Rock, 2 hadbeen basedinRedwood City and 8were stationed in Fremont.6 Since purchasingthe Redwood City ready-mix plant,Granite Rockhas made "extensive"changes in thefacilityTheseinclude affixing theGranite Citylogo to the side of the plant, painting thefacility in GraniteRock's "standard" color,redesigning the concrete mixing process, updat-ing the computer system,and making the mix designs compatible withthe company's own products.7 Sec 2(b) of the ACA providesthat employers shall have the nght totransfer equipment between company-owned facilities;however, if an em-ployer permanently transfers equipment from one northernCaliforniaTeamstersLocal Union's jurisdiction to that of another,"the employeesaffectedwill be offeredthe opportunityto movewith the equipment byseniority."Apparently, Granite Rock's intent wasto comply withthe provisionwhen informing the two Teamsters locals of its plan.253er drivers and Fitzpatrick. Wolpert informed the employ-ees that he had heard rumors of informational picketingat the facility within the next few days. Wolpert testifiedthatFitzpatrick responded, saying he did not knowwhere Wolpert had obtained this information. Wolpertreplied that such had been said by Allen at the March 16meetingand that "I consideredit a realthreat." Fitzpa-trick then said, "Well I don't understand where all thisinformationalpicketing comes from becauseas far as I'mconcerned we ought to strike the whole Goddamn com-pany." There exists nothing in the record to establishthat during the next 2 months Granite Rock, in fact, ef-fectuated the transfers of trucks and driversfrom SanJose to Redwood City, nor is there any evidence thatRespondent acted upon Fitzpatrick'swarning.However,on May 27, Wolpert received the following letter, datedthe previous day, from Respondent's president:As a result of ourlastmeeting, it appears that areasonablesettlement of this dispute, arising out ofthe acquisition by Granite Rock of the CAP oper-ation in Redwood City,is impossibleat this time.Our position, as you well know, is that GraniteRock should hire the employees that lost their jobswhen CAP ceased operations and Granite Rock ac-quired the Plant and started deliveries out of Red-wood City. We feel you have shown no concern forthe interest of these employees, who are still out ofwork.Accordingly,itisour intentionto picketGranite Rockin a continuingeffort to protect theformer CAP employees.This dispute can be resolved and the picketingwill cease, if Granite Rock will makea reasonableoffer concerning the employment of these individ-uals.The record will show that Teamsters Local#216 had been willing to compromiseto attain asettlement.We regret having to take this step, but we haveno alternative in the light of theunreasonableness ofyour position. The sole purpose of the picketing isto obtain employment for the former CAP employ-ees.Teamsters Local #216 isnot seekingrecogni-tion from Granite Rock,and isnot seeking a con-tractwith Granite Rock. If the problem can be re-solved by hiring the employees of the operationwhich Granite Rock has taken over,please let usknow.Thank you for your time and kind attention tothe important matter.KennethFurguson, the operations coordinator atGraniteRock's Redwood City asphalt plant, testifiedthat he had been warned on May 26 by Respondent'sshop steward for the spreader drivers thatinformationalpicketing would begin the next morning at the "concreteplant."Furguson immediately telephonedWolpert andwas instructed to be at the plant early the nextmorningto observe what, if anything, occurred. Thereupon, at3:30 thenextmorning (May 27), Furguson parked histruck in the asphalt plant yard and stood beside it. HeobservedDallasAllen's truck,withsomeone inside,parked near the adjacententrancesto the asphalt and 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDready-mix plants.Moments later,according to Furguson,he observed"a couple of cars, I'd say two or three,pulled up and out of these cars ten to twelve menemerged carrying what looked like picket signs." Themen, including one former employee of Granite Rock,then"gathered around Dallas Allen's truck and he gotout and talked to them and they all just milled about inthe street for some time."Furguson watched them for 5to 10 minutes,and then drove away.As hepassed by thecrowd,he observed the placards which read:"GraniteRock Unfairto Local 216,Refuses to Hire Ex-Cap Em-ployee."During cross-examination,Furguson admittedthat what occurred did not seem to be "organized" pick-eting(the individuals were merely "holding the signsmilling about")and that,at 3:30 a.m., both plants were"down" and no employees were working.Dallas Allencorroborated Furguson that he was, indeed,inside histruckwhichwas parked outside the entrances to theGranite Rock RedwoodCityfacilities early in the morn-ing of May27.Allen testifiedthat he was awaiting thearrival of a group of formerCap Concreteemployees inorder to convince them that it would not be "prudent"to picket at that time inasmuch as he was attempting toresolve the matter.According to Allen,he was able todo so, and no picketing occurred:"We dispersed thepeople and we went to a Denny's Restaurant and all sataround and hadcoffee."That the groupof would-bepickets departed is certain as Wolpert testified that, aftera phone call from Furguson,he arrived at the plant en-trances at 4:40 a.m. and observed no one there.Granite Rock filed the instant unfair labor practicecharge on June 2, and the underlying jurisdictional dis-pute hearing, pursuant to Section10(k) of the Act, washeld on July 26. Respondent admits that,thereafter, fromAugust 3 through 28 it picketed at the entrances toGraniteRock'sRedwoodCity facilitywith placardswhich read"On Strike.GraniteRock Unfair to Local216.Refuses to Hire Ex-Cap Employees."On February17, 1988, the Board issued a Decision and Determinationof Dispute,deciding that a jurisdictional dispute existedand determining that "employees of GraniteRock Com-pany based at the Employer's San Jose,California ready-mix concrete plant, now representedby Teamsters Local287, are entitled to performthe workof driving ready-mix concrete trucks if such trucks are transferred fromthe Employer's San Jose plant to its ready-mix plant atRedwood City, California"and that "[Respondent is notentitled by means proscribed by Section8(b)(4)(D) of theAct to forceGranite Rock Company to assign the dis-putedwork to employees representedby it."8 On orabout March24 and April11, 1988, Respondent admit-tedly advised an agentof theBoard that it would notcomply with the aforementioned decision of the Board.B. AnalysisThe General Counsel and Granite Rock argue that,based upon the above-described acts and conduct, Re-spondentmust be found to have violated Section8(b)(4)(i)and (ii)(D) of the Act. Although offering noth-ing to controvert the evidence adduced by the General8 The Board's decision is reported at 287 NLRB 1196 (1988)Counsel,Respondent has raisedtwo affirmativedefensesto the alleged violationsof the Act: that the jurisdiction-al dispute issues herein are pending resolution pursuantto theInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen& Helpers of America, AFL-CIO,constitution and that,pursuant to the successorship pro-visions ofthe ACA, Granite Rock wasrequired to con-tinue toemploy the Cap Concrete drivers to operate ve-hiclesat the Redwood Cityready-mix concrete plant,which vehicleswere transferredto that location fromSan Jose.At the outset,it is notedthatRespondent'snoncompliancewith the Board's 10(k) determination trig-gered the instant proceeding and that"the Board mustfind by apreponderanceof theevidence that [Respond-ent] has violated Section 8(b)(4)(D)."OperatingEngineersLocal 150 (D. H. Johnson),268 NLRB 1339, 1341 (1984),enfd. 755 F.2d 78 (7th Cir. 1985);Teamsters Local 528(National Homes),255 NLRB 208, 210 (1981). Based onanalysis of the entirerecord here, I have concluded thatall the factors necessaryfor such afinding are present inthe instantrecord. Thus, on March16,Respondent's sec-retary-treasurer,Allen, threatened to picketGraniteRock; on March31,Respondent's president,Fitzpatrick,threatened,"to strike" the Company; and, byletter datedMay 26, FitzpatrickthreatenedGranite Rock with pick-eting.Subsequently,from August 3 through 28, Re-spondentpicketed at the Company's Redwood City facil-ity.9TheBoard has,of course, long held thatsuch con-duct has the effectof inducing and encouragingGraniteRock's employees to engage in a strike or a refusal in thecourse oftheir employment to use, manufacture, trans-port, or otherwise handle or workon any goods,articles,materials,or commoditiesor to performservices, andthreatening,coercing,and restrainingGranite Rock andother persons engaged in commerce or industriesaffect-ing commerce.Longshoremen IL WU Local 62-B (AlaskaTimber Corp.),271NLRB 1291 (1984);Operating Engi-neersLocal 150,supra;Teamsters Local528, supra;IronWorkers Local 40 (Spancrete Northeast),249 NLRB 917(1980);Lumber & Sawmill Workers Local 2789 (SimpsonTimber),226 NLRB 1199 (1976). Moreover, the recordclearlyestablishesthat the objective of the conduct wasto force orrequireGranite Rockto assignthe driving ofthe 15ready-mixconcrete delivery trucks which were tobe transferredfrom San Joseto the Redwood Cityready-mix plant, toformer Cap Concrete employee-driv-ers,whowere representedby Respondent.In this regardthe latter's stated positionon Granite Rock's intent toutilizedrivers,who werebasedat theSan Jose ready-9 Contrary to the General Counsel and to Granite Rock, I do not be-lieve that what occurred in the morning of May 27,in these circum-stances, constituted picketingWhile I have read the picketing cases citedby counsel for Granite Rock and other such decisions and agree that, inother circumstances,what occurred could be found to have been picket-ing, I note that while the former Cap Concrete employees'intentmayhave been to engage in picketing, what actually occurred was a gatheringin the vicinity of Dallas Allen's parked truck while he convinced thegroup to disperse Further,the people left after a few minutes,both theasphalt and ready-mix concrete plants were"down"at the time, and noemployees were present.Finally,no organized activity occurred whilethe group was in front of Granite Rock'sRedwood City facilities. Ac-cordingly,in these circumstances, I do not believe-and will not find-that picketing occurred in the morning of May 27 TEAMSTERSLOCAL216 (GRANITE ROCK CO.)mix concrete plant and who were members of, or repre-sented by,TeamstersLocal 287,to operate the 15 ready-mix concrete trucks, was that the trucks could be trans-ferred but not the drivers.Although Fitzpatrick'sMay26 letter and Respondent's picket signs were phrased interms of merely protesting Granite Rock's failure to hirethe formerCap Concretedrivers, that the intent was toforceGranite Rock to utilize them to drive the 15 trans-ferred vehicles is clear.Thus,Allen'sMarch 16 threatlinked Respondent's threat of picketing to the transfer ofboth the San Jose trucksanddrivers and, more signifi-cantly,there will be no work for the formerCap Con-crete drivers at the RedwoodCity ready-mix plant unlessthe transferof the15 trucks to that facility occurs.Withregard to the asserted defenses,Inotethat bothwere raised in the underlying 10(k) proceeding and con-sidered and rejected by the Board 287 NLRB 1196, 1198.As the Board has long held, "It is settled that issuesraised and litigated in a 10(k) proceeding may not be reli-tigated in a subsequent unfair labor practice proceeding,alleging violations of Section 8(b)(4)(D),which are basedin part on factual determinations made in the 10(k) pro-ceeding."LongshoremenLocal 7(Georgia-Pacific), 273NLRB363, 366 (1984);IronWorkersLocal 433 (PlazaGlass),218 NLRB 848,849 (1975),enfd.549 F.2d 634(9thCir. 1977). Therefore,Ifind no merit in either ofRespondent'saffirmative offenses.Accordingly, I findthat, by its acts and conduct,Respondent violated Sec-tion 8(b)(4)(i) and(ii)(D) ofthe Act.CONCLUSIONS OF LAW1.Granite Rock Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Respondent and TeamstersLocal287 are labor or-ganizationswithin the meaning of Section 2(5) of theAct.3.Respondent has engaged in unfair labor practicesproscribed by Section 8(b)(4)(i)and (ii)(D) of the Act bythreatening to picket,threatening to strike,and picketingGranite Rock with an object of forcing or requiringGranite Rock to assign the work of driving ready-mixconcrete truck, based at its Redwood City, Californiaready-mix concrete plant, to employees who are mem-bers of, or represented by, Respondent rather than toemployeeswho are members of,or represented by,TeamstersLocal 287.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section2558(b)(4)(i)and (ii)(D) of the Act,I shall recommend thatitbe ordered to cease and desisttherefromand take cer-tain affirmative action designed to effectuatethe pur-poses and policiesof the Act.On thebasis of the foregoing findingsof fact and con-clusionsof law,Imake the following recommended"ORDERThe Respondent,Building Materials and ConstructionTeamstersLocal 216,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers ofAmerica,AFL-CIO,itsofficers,agents, and representa-tives, shall1.Cease and desist from threatening to strike,threaten-ing to picket,and picketing Granite Rock Company withan object of forcing or requiring GraniteRock Companyto assignthe workof drivingready-mix concrete trucks,based at itsRedwood City,California ready-mix plant, toemployees who are members of,or represented by it,rather than to employees who are members of, or repre-sented by,TeamstersLocal 287.2.Takethe following affirmative action necessary toeffectuate the policiesof the Act.(a) Post at its business offices and meeting halls copiesof the attached notice marked"Appendix."11Copies ofthe notice,on forms providedby theRegional DirectorforRegion 20, after being signed by Respondent's au-thorized representative,shall be posted by Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places, including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatthe notices are not altered,defaced,or covered by anyother material.(b) Furnish the RegionalDirectorfor Region 20 withsigned copies of such notice for postingby the Employ-er, if willing,in places where notices to employees arecustomarily posted.(c)Notifythe Regional Director in writing within 20days from the date of thisOrder whatsteps Respondenthas taken to comply.IT IS FURTHER ORDERED that the complaint, to theextent it has been found without merit,be dismissed.10 If no exceptions are filed asprovided bySec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, as providedin Sec 102 48 of theRules,be adopted by theBoard and all objections to them shall be deemedwaived forallpur-posesi i If this Order is enforcedby a judgmentof a UnitedStatescourt ofappeals, the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board."